Exhibit 99.1 August 6, 2013 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES SIX MONTH 2013 RESULTS New York, New York, August 6, 2013Leucadia National Corporation (NYSE: LUK) today announced its operating results for the six month period ended June 30, 2013.Net income attributable to Leucadia National Corporation common shareholders for the six month periods ended June 30, 2013 and 2012 was $357,715,000 ($1.10 per diluted common share) and $293,626,000 ($1.18 per diluted common share), respectively.These results reflect the inclusion of the operations of Jefferies Group LLC and its subsidiaries commencing with the quarter ending June 30, 2013. For more information on the Company’s results of operations for the first half of 2013, please see the Company’s Form 10-Q for the six months ended June 30, 2013, which will be filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Month For the Six Month Period Ended June 30, Period Ended June 30, Net revenues $ Realized security gains $ Income (loss) from continuing operations before income taxes and income related to associated companies $ $ ) $ $ Income related to associated companies Income (loss) from continuing operations before income taxes ) Income tax provision (benefit) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, including gain on disposal, net of taxes ) ) Net income (loss) ) Net loss attributable to the noncontrolling interest 95 Net income attributable to the redeemable noncontrolling interests ) Preferred stock dividends ) – ) – Net income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) $ $ Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations, including gain on disposal – ) – – Net income (loss) $ $ ) $ $ Number of shares in calculation Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations, including gain on disposal – ) – – Net income (loss) $ $ ) $ $ Number of shares in calculation
